PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Tzara, Wally
Application No. 16/069,249
Filed: 11 Jul 2018
For: ALERTING DEVICE FOR ANTICIPATING TREND REVERSAL IN THE EVOLUTION OF A QUANTITY
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition to withdraw the holding of abandonment, filed October 28, 2020 which is being treated under 37 CFR 1.181.

The petition is DISMISSED.
									
Any request for reconsideration of this decision should be filed within two (2) months from the mail date of this decision. Note 37 CFR 1.181(f). The request for reconsideration should include a cover letter and be entitled as a “Renewed Petition under 37 CFR 1.181 to Withdraw the Holding of Abandonment.”

In response to a Final Office Action mailed March 27, 2020 a reply was filed June 26, 2020. However, in response thereof, an advisory action was mailed July 14, 2020 advising that the amendment did not place the application in condition for allowance. No further response having been filed, the application became abandoned and accordingly, a Notice of Abandonment was mailed October 5, 2020.

Petitioner acknowledges receipt of the office communications but argues in an email exchange between he and the Examiner he replied 
	“I did not reply to your letter from 07/14/2020 because there was nothing much I could add to my reply. I strongly consider that I addressed all your arguments in a persuasive manner, but you wrote that my arguments were not persuasive. I cannot have arguments more persuasive than what I consider persuasive arguments. For example, the claimed invention processes “a set of numerical data events corresponding to a quantity varying over time”. “A quantity” is not “quantities”. I therefore do not see how the claimed invention can be considered processing/comparing quantities when there is precisely only one quantity. Suppose the quantity is the water temperature at a location. The temperature will be compared to threshold values, but not to the temperature of another quantity, which would be, for example, the water temperature at another location. This is how the invention works. If you say that it compares quantities, when it can only compare the values assumed by a quantity to thresholds values, this is incorrect. But I explained this, and you do not want to accept my explanations.”

“I was waiting for Mr. Wood to email me back, so that I could let him know that I am willing to file a response. I was waiting for Mr. Wood to read my email and to email me back, at least briefly addressing what I had written, so that I could let him know that I would file a response. Based on the confusion, on the fact that Mr. Wood never emailed me back, on the disruption that the Covid pandemic has caused in my daily work, based on the obvious argument presented in my email reply above, and based on the fact that I never indicated that no reply would be filed, I respectfully ask you to withdraw the abandonment and give me the opportunity to file a reply.”

Petitioner’s arguments have been considered but have not been found to be persuasive.

Petitioners is advised that if an Office communication is mailed and in the absence of that communication not being withdrawn by the USPTO, then by law a response is required. The failure to file a response causes the application to become abandoned, even if that communication was sent in error. There is no evidence that the petitioners filed a written response or query as is required by 37 CFR 1.2 to the Final Office Action. Therefore, petitioners are not afforded an opportunity then to withhold a written response to an office communication even if petitioner believes an  appropriate response had been previously filed, or that the request for was sent in error.

Furthermore, the time for disputing the propriety of the Final Office Action is after the requirement not after the abandonment. 37 CFR 1.2 requires that business be conducted in writing and therefore applicant should have responded within the 2 months set forth in the Notice of Non-Compliant Amendment (37 CFR 1.121). The fact that the communication may be in error, does not remove petitioner’s duty to respond in writing.

Finally, as to petitioner’s claim about the email exchange, petitioner is advised that the U.S. Patent and Trademark Office (Office) file is the official record of papers filed in this application. A review thereof does not reveal that a proper and timely response was filed and since the proof submitted does not substantiate a finding that the response was received and perhaps through error of the USPTO, not now of record, the holding of abandonment will not be withdrawn and the notice of abandonment will not be vacated. 

The Relevant Law, Regulations, and Portion of the MPEP

37 C.F.R. §1.2: Business to be transacted in writing.
All business with the Patent and Trademark Office should be transacted in writing. The personal attendance of applicants or their attorneys or agents at the Patent and Trademark Office is unnecessary. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt.







MPEP §502.03(V): Interviews.
Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file, as required by the Federal Records Act, in the same manner as an Examiner Interview Summary Form is entered.

The Office cannot view the emails between the applicant and the examiner of record at the time as an acceptable method of exchanging information similar to a telephone or personal interview: the electronic file does not appear to contain a written authorization under Patent Internet Usage Policy Article 5 to use Internet e-mail, as required by MPEP §502.03(V).  As such, Petitioner’s communication with the Examiner lies outside of the official channels of communication.  

In view thereof, the holding of abandonment cannot be withdrawn. 

The application will therefore remain in an abandoned status until such time as a grantable petition to either withdraw the holding of abandonment or petition to revive under 37 CFR 1.137(a) has been filed.

If petitioner desires to file a petition under 37 CFR 1.137(a) instead of filing a request for reconsideration, petitioner must complete petition form (PTO/SB/64) and pay the appropriate petition fee. The current fee for a petition to revive is set at $2100 for an undiscounted entity, $1050 for a small entity or $525 for a micro entity but petitioner should always refer to the current USPTO Fee Schedule at www.uspto.gov.

The filing of a petition under the unintentional standard cannot be intentionally delayed and therefore should be filed promptly. A person seeking revival due to unintentional delay cannot make a statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional.  A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a).

While Petitioners/Applicants are not required to have assistance of Counsel/Agent registered to practice before the Office, in the absence of that assistance Petitioners must familiarize themselves with the Rules of Practice before the Office (37 C.F.R.), for they nonetheless are bound by those provisions–as is anyone who prosecutes and application or maintains a patent before the Office.






While we cannot otherwise advise on your ability to proceed with the application however, for general inquiries, questions about your application, or other pro se matters, the Pro Se Assistance Program can be contacted in a variety of ways:
Email: IndependentInventor@uspto.gov (link sends e-mail)
Toll free phone number: 1-866-767-3848
Post Mail:
Pro Se Assistance, Mail Stop 24
P.O. Box 1450
Alexandria, VA, 22313-1450

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450			
Alexandria, VA 22313-1450

By hand:		Customer Service Window
Mail Stop Petitions
Randolph Building
401 Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

Registered Users may also respond by EFS-Web.

Telephone inquiries concerning this matter should be directed to the undersigned Attorney at (571) 272-3212. 								
								
/Patricia Faison-Ball/		

Patricia Faison-Ball
ATTORNEY ADVISOR, OPET